                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    THE UNITED STATES and                                                          CIVIL DOCKET
    THE ADMINISTRATORS OF THE
    TULANE EDUCATIONAL FUND,
        Plaintiffs

    VERSUS                                                                         NO. 16-13987

    CYTOGEL PHARMA, LLC,                                                           SECTION: “E” (1)
        Defendant

                                      ORDER AND REASONS
        Before the Court is the Refiled Motion of Plaintiff the Administrators of the Tulane

Educational Fund (“Tulane”) and Counterclaim-Defendant Dr. James E. Zadina, in which

Plaintiff the United States of America joins, to Dismiss Defendant’s First Amended and

Restated Counterclaims Pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. 1 Defendant Cytogel Pharma, LLC (“Cytogel”) opposes Plaintiffs’ 2 motion. 3 The

Court already has addressed the motion as to Counts 2–3, 4 5–8, and 10–13. 5 The Court

has also addressed Count 9 as against Tulane and Dr. Zadina, but not as against the

United States. 6 The Court addresses herein the remaining portions of the motion: the

motions to dismiss Counts 1, 4, and 9 (as to the United States), to dismiss Cytogel’s

request for injunctive relief, and to strike Cytogel’s Third and Fourth Affirmative




1 R. Doc. 75.
2 Dr. Zadina is not a Plaintiff in this case. R. Doc. 1. Cytogel joined Dr. Zadina as a Counterclaim-Defendant.
R. Doc. 6. However, because Dr. Zadina is aligned with Plaintiffs Tulane and the United States, the Court
refers collectively refers to Tulane, Dr. Zadina, and the United States as Plaintiffs.
3 R. Doc. 83.
4 In its Order and Reasons of September 17, 2018, the Court denied the motion as to Counts 2 and 3. R. Doc.

294.
5 In its Order and Reasons of October 25, 2018, the Court denied the instant motion as moot as to Counts

5–8 and 10–13. R. Doc. 395.
6 In its Order and Reasons of October 25, 2018, the Court denied the instant motion as moot as to Count 9

as against Tulane. Id. The motion to dismiss Count 9 as against the United States is still pending before the
Court.

                                                      1
Defenses. For the reasons that follow, Plaintiffs’ motion is GRANTED IN PART and

DENIED IN PART. The Court also DENIES IN PART herein the United States’

Motion to Dismiss Counts 1, 8, 9, and 14 as to Counts 1 and 9. 7

                                            BACKGROUND

        In the 1990s, Dr. Zadina and his colleagues at Tulane University developed

synthetic opioid peptides related to endomorphins, which are opioid peptides found

naturally in the human body. 8 Based on their research, Tulane obtained two patents, U.S.

Patent Nos. 5,885,958 (“the ’958 Patent”) and 6,303,578 (“the ’578 Patent”), claiming

these synthetic opioid compounds. 9 On December 1, 2003, Tulane licensed the ’958

Patent and the ’578 Patent to Cytogel. 10 After Tulane and Cytogel signed the Licensing

Agreement, Dr. Zadina began performing consulting work for Cytogel pursuant to a

Consulting Agreement. 11 He advised Cytogel on the development of Cyt-1010, a synthetic

opioid peptide covered by the ’958 and ’587 Patents. 12 The Consulting Agreement

included the following provision relating to ownership of intellectual property:

        [Dr. Zadina] acknowledges that any inventions, processes, methods,
        techniques, formulae, compounds, designs, improvements, writings,
        tradenames, trademarks, copyrights, patents, trade secrets and other
        intellectual properties that may result or emerge from materials or
        information provided by Cytogel, its employees or other consultants, or on
        the premises of Cytogel, or as a result of the consulting process, shall remain
        the sole and exclusive property of and for the benefit of Cytogel. 13




7 R. Doc. 301. In that motion, the United States reasserts and incorporates by reference the arguments made
in the Motion to Dismiss Cytogel’s First Amended and Restated Counterclaims, R. Doc. 75, as against
Cytogel’s Second Amended and Restated Counterclaims. R. Doc. 301-1 at 9.
8 R. Doc. 1 at 4–5, ¶ 14–16; R. Doc. 68 at 7, ¶ 16.
9 R. Doc. 1 at 5–6, ¶ 17–19; R. Doc. 68 at 7, ¶ 16.
10 R. Doc. 1 at 6, ¶ 20; R. Doc. 68 at 7, ¶ 17.
11 R. Doc. 1 at 6–9, ¶ 24–36; R. Doc. 68 at 8, ¶ 19.
12 The parties’ filings do not clarify whether Cyt-1010 is covered by the ’958 Patent, the ’587 Patent, or both

patents.
13 R. Doc. 1-6 at 3–4, ¶ 7–8.


                                                      2
        Dr. Zadina was a joint employee of Tulane and the Department of Veterans Affairs

(“VA”).14 He and his colleague Dr. Laszlo Hackler developed new synthetic opioid

compounds for Tulane and the VA. 15 Drs. Zadina and Hackler applied for a patent for

these compounds and assigned their ownership rights in the pending patent to Tulane

and the VA. 16 The application resulted in U.S. Patent No. 8,716,436 B2 (“the ’436 Patent”),

which issued on May 6, 2014 and lists Drs. Zadina and Hackler as co-inventors. 17 Cytogel

alleges that Dr. Zadina secretly developed the compounds covered by the ’436 Patent

while acting as a consultant to Cytogel. 18 Cytogel asserts the compounds covered by the

’436 Patent are related to Cyt-1010 and result from Dr. Zadina’s consulting work.19 As a

result, Cytogel claims ownership of the ’436 Patent. 20

        On August 19, 2016, Tulane and the United States filed the instant action. 21 They

seek declaratory judgments of ownership and inventorship of the ’436 Patent, damages,

and injunctive relief. 22 On September 7, 2016, Cytogel filed an Answer including

affirmative defenses and counterclaims against the Tulane and the United States. 23

Cytogel joined Dr. Zadina as a defendant to the counterclaims. 24 Cytogel brings

affirmative defenses on the following grounds: (1) ripeness, (2) lack of standing, (3)

misappropriation of trade secrets, and (4) unclean hands. 25 Cytogel filed its First




14 R. Doc. 1 at 3, ¶ 10–11; R. Doc. 68 at 5, ¶ 10.
15 R. Doc. 1 at 9–10, ¶ 38–41; R. Doc. 68 at 16–19, ¶ 45–56.
16 R. Doc. 1 at 11–12, ¶ 43–47; R. Doc. 68 at 18, ¶ 54.
17 R. Doc. 1 at 11–12, ¶ 43–47; R. Doc. 68 at 19, ¶ 57.
18 R. Doc. 68 at 20, ¶ 61.
19 Id. at 16–17, ¶ 45–50.
20 Id. at 26, ¶ 78.
21 R. Doc. 1.
22 Id.
23 R. Doc. 6.
24 Id.
25 Id. at 14–15, ¶ 78–87.


                                                     3
Amended and Restated Counterclaims on April 11, 2017. 26 The following counts are

addressed in this order: Count 1 for a declaratory judgment against Tulane, Dr. Zadina,

and the United States that Cytogel owns the ’436 Patent, Count 4 alleging breach of the

Consulting Agreement against Dr. Zadina, and Count 9 alleging receipt of a thing not

owed against the United States. 27

        On May 2, 2017, Plaintiffs filed the instant Motion to Dismiss Cytogel’s First

Amended Counterclaims. 28 On July 23, 2018, Cytogel filed its Second Amended and

Restated Counterclaims and First Amended and Restated Affirmative Defenses. 29 Cytogel

brings the same request for injunctive relief as in its First Amended and Restated

Counterclaims. 30 Counts 1, 4, and 9 of Cytogel’s Second Amended and Restated

Counterclaims are substantially identical to Counts 1, 4, and 9 of Cytogel’s First Amended

and Restated Counterclaims. 31 As a result, the Court construes the instant motion as a

motion to dismiss Counts 1, 4, and 9 and the request for injunctive relief in Cytogel’s

Second Amended and Restated Counterclaims pursuant to Rule 12(b)(6).

        Cytogel’s Third and Fourth Affirmative Defenses in its First Amended and Restated

Affirmative Defenses 32 are substantially identical to the Third and Fourth Affirmative

Defenses as pleaded in Cytogel’s Answer. 33 Plaintiffs move to dismiss or strike Cytogel’s

Affirmative Defenses pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. 34

Rule 12(b)(6) allows parties to assert defenses to “a claim for relief in any pleading,” while


26 R. Doc. 68.
27 R. Doc. 68 at 4, ¶ 6. The Court has already addressed Count 9 as against Tulane. R. Doc. 395; see supra
n.6.
28 R. Doc. 75.
29 R. Doc. 220.
30 Id. at 52.
31 Id. at 28–29, 31–32.
32 Id. at 2–3.
33 R. Doc. 6.
34 R. Doc. 75-1 at 28.


                                                    4
Rule 12(f) allows a party to file a motion to strike “an insufficient defense.” The Court

construes Plaintiffs’ challenge to Cytogel’s Third and Fourth Affirmative Defenses as a

motion to strike under Rule 12(f).

                                 RULE 12(b)(6) STANDARD

        Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a district court

may dismiss a complaint, or any part of it, for failure to state a claim upon which relief

may be granted if the plaintiff has not set forth factual allegations in support of his claim

that would entitle him to relief. 35 “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” 36 “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” 37 “[A] motion to dismiss under 12(b)(6) is viewed with

disfavor and is rarely granted.” 38 However, the court does not accept as true legal

conclusions or mere conclusory statements, 39 and “conclusory allegations or legal

conclusions masquerading as factual conclusions will not suffice to prevent a motion to

dismiss.” 40

        In summary, “[f]actual allegations must be enough to raise a right to relief above

the speculative level.” 41 “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not


35 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir.

2007).
36 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).
37 Id.
38 Leal v. McHugh, 731 F.3d 405, 410 (5th Cir. 2013) (quoting Turner v. Pleasant, 663 F.3d 770, 775 (5th

Cir. 2011)) (internal quotations omitted).
39 Id.
40 S. Christian Leadership Conference v. Supreme Court of the State of La., 252 F.3d 781, 786 (5th Cir.

2001) (citing Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993)).
41 Twombly, 550 U.S. at 555.


                                                   5
‘show[n]’—that the pleader is entitled to relief.” 42 “Dismissal is appropriate when the

complaint ‘on its face show[s] a bar to relief.’” 43

                                        RULE 12(f) STANDARD

        Rule 12(f) of the Federal Rules of Civil Procedure provides that a court may strike

from a pleading “an insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter.” An affirmative defense is “subject to the same pleading requirement

as is the complaint,” and a defendant “must plead an affirmative defense with enough

specificity or factual particularity to give the plaintiff ‘fair notice’ of the defense that is

being advanced.” 44 A motion to strike under Rule 12(f) “is a drastic remedy to be resorted

to only when required for the purposes of justice [and] should be granted only when the

pleading to be stricken has no possible relation to the controversy.” 45 The Court should

not resolve disputed factual issues on a motion to strike. 46 “[E]ven when technically

appropriate and well-founded,” motions to strike are not to be granted “in the absence of

a showing of prejudice to the moving party.” 47 The decision to grant or deny a motion to

strike lies within the sound discretion of the trial court. 48




42 Id. (quoting Fed. R. Civ. P. 8(a)(2)).
43 Cutrer v. McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (per curiam) (unpublished) (quoting Clark v.
Amoco Prod. Co., 794 F.2d 967, 970 (5th Cir. 1986)).
44 Woodfield v. Bowman, 193 F.3d 354, 362 (5th Cir. 1999) (internal quotation marks and citation omitted).
45 Augustus v. Bd. of Pub. Instruction of Escambia Cnty., Fla., 306 F.2d 862, 868 (5th Cir. 1962) (quoting

Brown v. Williamson Tobacco Corp. v. United States, 201 F.2d 819,822 (6th Cir.1953)); see also Kaiser
Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (5th Cir. 1982).
46 Augustus, 306 F.2d at 868.
47 Abene v. Jaybar, LLC, 802 F. Supp. 716, 723 (E.D. La. 2011) (quoting 5C CHARLES ALAN WRIGHT & ARTHUR

R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1381 (3d ed. 2004)).
48 Tarver v. Foret, No. 95-1192, 1996 WL 3536, at *1 (E.D. La. Jan. 3, 1996) (Carr, J.).


                                                    6
                                      LAW AND ANALYSIS

I.      Counts 1 and 4 of Cytogel’s Second Amended and Restated
        Counterclaims state plausible claims.

        Cytogel brings Count 1 for a declaratory judgment of ownership of the ’436 Patent

against Tulane, Dr. Zadina, and the United States. 49 Cytogel brings Count 4 against Dr.

Zadina for breach of the Consulting Agreement. Plaintiffs argue the Consulting

Agreement does not contain an assignment provision. 50 They argue that, as a result,

Cytogel has not pleaded facts sufficient to support claims that Cytogel owns the ’436

Patent in Count 1 or that Dr. Zadina breached the Consulting Agreement in Count 4. 51

        On this motion, the Court may consider the Consulting Agreement because it is

attached to the Complaint. 52 The Consulting Agreement states Dr. Zadina “acknowledges

that any inventions, processes, methods, techniques, formulae, compounds, designs,

improvements, writings, tradenames, trademarks, copyrights, patents, trade secrets and

other intellectual properties that may result or emerge from materials or information

provided by Cytogel, its employees or other consultants, or on the premises of Cytogel, or

as a result of the consulting process, shall remain the sole and exclusive property of and

for the benefit of Cytogel.” 53

        Cytogel alleges in its pleadings Dr. Zadina used information he learned from

Cytogel to develop the’436 Patent compounds. 54 Among its numerous factual allegations

on the subject, Cytogel describes specific information Dr. Zadina allegedly learned from



49 R. Doc. 220 at 28.
50 R. Doc. 75-1 at 20. Plaintiffs argue the use of the word “remain” indicates the Consulting Agreement does
not transfer intellectual property rights, and, as a result, Cytogel cannot plausibly claim it owns the ’436
Patent. Id.
51 Id.
52 R. Doc. 1-6.
53 R. Doc. 220 at 3–4, ¶ 7–8.
54 Id. at 20, ¶ 50.


                                                     7
Cytogel and used in developing the ’436 Patent compounds, including the structure of the

’436 Patent compounds. 55

        “The court’s task is to determine whether the plaintiff has stated a legally

cognizable claim that is plausible, not to evaluate the plaintiff's likelihood of success.” 56

Based on Cytogel’s allegations in its Second Amended and Restated Counterclaims and

the language of the Consulting Agreement, Cytogel has stated a plausible claim that the

’436 Patent resulted or emerged from information provided by Cytogel to Dr. Zadina.

Dismissal of Counts 1 and 4 is not appropriate under Rule 12(b)(6) of the Federal Rules

of Civil Procedure.

II.     The Louisiana Uniform Trade Secrets Act does not preempt Count 4.

        Cytogel brings Count 8 of its Second Amended and Restated Counterclaims against

Tulane, Dr. Zadina, and the United States for misappropriation of trade secrets under the

Louisiana Uniform Trade Secrets Act (“LUTSA”). 57 Plaintiffs argue this claim preempts

Count 4 of Cytogel’s Second Amended and Restated Counterclaims, alleging breach of

contract claim against Dr. Zadina, because LUTSA “displaces conflicting tort,

restitutionary, and other laws . . . pertaining to civil liability for misappropriation of a

trade secret.” 58

        LUTSA’s displacement of conflicting laws does not affect “contractual or other civil

liability or relief that is not based upon misappropriation of a trade secret.” 59 Cytogel’s

breach of contract claim against Dr. Zadina is based on his alleged violation of the



55 Id. at 23–25, ¶ 67–69.
56 Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010) (citing Ashcroft
v. Iqbal, 556 U.S. 662 (2009)).
57 La. Rev. Stat. § 51:1431 et seq.
58 R. Doc. 75-1 at 17 (quoting La. Rev. Stat. § 51:1437(A)).
59 La. Rev. Stat. § 51:1437(B)(1).


                                                   8
confidentiality provision and his failure to assign the ’436 Patent to Cytogel. 60 This

contractual claim is not based on LUTSA. 61 As a result, the Court finds Count 8 of

Cytogel’s Second Amended and Restated Counterclaims does not preempt Count 4.

III.    Count 9 of Cytogel’s Second Amended and Restated Counterclaims
        does not state a claim on which relief may be granted.

        Cytogel brings Count 9 of its Second Amended and Restated Counterclaims against

the United States under Louisiana Civil Code articles 2299 and 2303. 62 Article 2299“is

limited to the situation in which one person gives something of value to another because

of a perceived obligation to that other, when in fact no obligation exists.” 63 As the Court

explained in its Order of October 25, 2018, Article 2303 is based on Article 2299 and does

not create a cause of action in a third party. 64

        In this case, Cytogel does not allege it assigned the ’436 Patent to the United States.

Rather, Cytogel alleges Tulane and the VA wrongfully accepted ownership rights in the

’436 Patent from Drs. Hackler and Zadina. 65 As a result, Count 9 of Cytogel’s Second

Amended and Restated Counterclaims does not state a claim against the United States on

which relief may be granted.




60 R. Doc. 220 at 31.
61 See also Wright's Well Control Servs., LLC v. Oceaneering Int'l, Inc., No. 15-1720, 2015 WL 7281618, at
*11 (E.D. La. Nov. 16, 2015) (permitting parallel LUTSA and breach of contract claims); cf. Computer Mgmt.
Assistance Co. v. Robert F. DeCastro, Inc., 220 F.3d 396, 405 (5th Cir. 2000) (holding LUTSA and the
Louisiana Unfair Trade Practices Act “merely provide parallel remedies for similar conduct”); accord
Imaginative Research Assocs., Inc. v. Ramirez, 718 F. Supp. 2d 236, 248 (D. Conn. 2010) (interpreting a
Connecticut statute with a provision identical to the LUTSA provision at issue to allow contract claims and
LUTSA claims to be brought together).
62 R. Doc. 220 at 39. In its Order of October 25, 2018, the Court granted summary judgment on Count 9 as

against Tulane. R. Doc. 395.
63 Soileau v. ABC Ins. Co., 2002-1301 (La. App. 3 Cir. 3/5/03), 844 So. 2d 108, 110, writ denied, 2003-1558

(La. 10/3/03), 855 So. 2d 313 (internal bracket omitted).
64 R. Doc. 395 at 21.
65 R. Doc. 220 at 39.


                                                    9
IV.     Cytogel plausibly states claims for injunctive relief.

        In its Second Amended and Restated Counterclaims, Cytogel requests that the

Court enjoin Tulane, Dr. Zadina, and the VA from licensing or commercializing the ’436

Patent or related patent applications or from infringing the ’958 and ’578 Patents.66

Plaintiffs argue Cytogel is not entitled to injunctive relief. 67

        “A declaratory judgment action cannot be termed as either inherently at law or in

equity. When classification has been required, courts have examined the basic nature of

the issues involved to determine how they would have arisen had Congress not enacted

the Declaratory Judgment Act.” 68 Cytogel’s claim for ownership of the ’436 Patent arises

under 35 U.S.C. § 261, which governs patent ownership, and its claims for infringement

of the ’958 and ’578 Patents under 35 U.S.C. § 271, which governs patent infringement.

Under 35 U.S.C. § 283, this Court may grant injunctions relating to these claims “in

accordance with the principles of equity to prevent the violation of any right secured by

patent.” As a result, this Court has the equitable authority to grant Cytogel’s requested

injunctive relief. The Court denies Plaintiffs’ motion to dismiss Cytogel’s request for

injunctive relief.

V.      Striking Cytogel’s Third and Fourth Affirmative Defenses under Rule
        12(f) of the Federal Rules of Civil Procedure is not appropriate.

        Cytogel’s Third Affirmative Defense alleges misappropriation of trade secrets as a

defense to Plaintiffs’ assertion of ownership of the ’436 Patent. 69 The Court has denied

Tulane and Dr. Zadina’s motion to dismiss Cytogel’s LUTSA claim. 70 Plaintiff argues



66 R. Doc. 220 at 52, ¶ I, J.
67 R. Doc. 75-1 at 28.
68 Wallace v. Norman Indus., Inc., 467 F.2d 824, 827 (5th Cir. 1972) (citations omitted).
69 R. Doc. 220 at 2.
70 R. Doc. 395.


                                                    10
Cytogel has not identified the allegedly misappropriated trade secrets, 71 but the

counterclaim Cytogel brings under LUTSA lists five trade secrets Plaintiffs allegedly

misappropriated. 72 Cytogel has sufficiently stated a claim for misappropriation of trade

secrets under LUTSA. 73 Affirmative defenses are subject to the same pleading

requirement as claims in a complaint. 74 As a result, Cytogel has also sufficiently pleaded

its affirmative defense for misappropriation of trade secrets on the same facts as its

LUTSA claim.

        Cytogel’s Fourth Affirmative Defense alleges unclean hands. 75 “Under the doctrine

of unclean hands, he who commits inequity is not entitled to equitable relief.” 76 The

doctrine applies in cases in which “the wrongful acts ‘in some measure affect the equitable

relations between the parties in respect of something brought before the court for

adjudication.’” 77 The doctrine “closes the doors of a court of equity to one tainted with

inequitableness or bad faith relative to the matter in which he seeks relief, however

improper may have been the behavior of the defendant . . . [and] require[s] that [the

defendant] shall have acted fairly and without fraud or deceit as to the controversy in

issue.” 78

        In its First Amended and Restated Affirmative Defenses, Cytogel alleges Tulane

and the VA accepted ownership of the ’436 Patent despite being aware of Dr. Zadina’s



71 R. Doc. 75-1 at 29.
72 R. Doc. 220 at 35–36, ¶ 112.
73 The Court found genuine issues of material fact precluded summary judgment on Cytogel’s LUTSA claim.

Id.
74 Woodfield v. Bowman, 193 F.3d 354, 362 (5th Cir. 1999) (internal quotation marks and citation omitted).
75 R. Doc. 220 at 3.
76 Reg'l Properties, Inc. v. Fin. & Real Estate Consulting Co., 752 F.2d 178, 183 (5th Cir. 1985) (citations

omitted).
77 Mitchell Bros. Film Grp. v. Cinema Adult Theater, 604 F.2d 852, 863 (5th Cir. 1979) (quoting Keystone

Driller Co. v. General Excavator Co., 290 U.S. 240, 245 (1933)).
78 Precision Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 814–15 (1945).


                                                    11
contractual obligations to Cytogel under the Consulting Agreement. 79 Cytogel alleges

Plaintiffs misled Cytogel repeatedly in negotiations about licensing the ’436 Patent.80

Based on these allegations of unconscionable conduct, the Court finds Cytogel has

pleaded the affirmative defense of unclean hands with enough specificity and factual

particularity to put Plaintiffs on fair notice of the defense. The defense does not prejudice

Plaintiffs. The drastic remedy of striking the affirmative defense is not required for the

purposes of justice.

        As a result, the Court denies Plaintiffs’ motion to strike Cytogel’s Third and Fourth

Affirmative Defenses as to Count 1 of the Complaint. The Court denies the motion without

prejudice as to Count 2 of the Complaint. Plaintiffs may refile the motion as to Count 2 of

the Complaint in connection with the second trial in this case. 81

                                           CONCLUSION

        For the foregoing reasons, IT IS ORDERED that the Refiled Motion of Plaintiff

the Administrators of the Tulane Educational Fund and Counterclaim-Defendant Dr.

James E. Zadina, in which Plaintiff the United States of America joins, to Dismiss

Defendant’s First Amended and Restated Counterclaims Pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure be and hereby is GRANTED as to Count 9 of

Defendant’s First Amended and Restated Counterclaims against the United States and

DENIED as Counts 1 and 4 and the request for injunctive relief in Defendant’s First

Amended and Restated Counterclaims. The motion of the Administrators of the Tulane

Educational Fund and Dr. Zadina to strike Cytogel’s Third and Fourth Affirmative


79 R. Doc. 220 at 3, ¶ 9.
80 Id. at 26–27, ¶ 73.
81 On September 20, 2018, the Court, on its own motion, ordered that there be a separate trial for Count 2

of the Complaint and Count 14 of Cytogel’s Second Amended and Restated Counterclaims, which involve
inventorship of the ’436 Patent. R. Doc. 298.

                                                   12
Defenses is DENIED as to Count 1 of the Complaint and DENIED WITHOUT

PREJUDICE as to Count 2 of the Complaint. 82

          IT IS FURTHER ORDERED that the Motion to Dismiss Counts 1, 8, 9, and 14

of Cytogel’s Second Amended and Restated Counterclaims, filed by the United States

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, be and hereby is

DENIED IN PART as to Count 1 and DENIED IN PART AS MOOT as to Count 9. 83

          New Orleans, Louisiana, this 29th day of October, 2018.


                      ______________________ _________
                               SUSIE MORGAN
                        UNITED STATES DISTRICT JUDGE




82   R. Doc. 75.
83   R. Doc. 301.

                                         13
